    Case: 1:20-cv-06466 Document #: 18 Filed: 11/02/20 Page 1 of 7 PageID #:287




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NOTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


ABBOTT LABORATORIES                   )
                                      )
               Plaintiff,             )
                                      )
       v.                             )      Case No. 20-CV-06466
                                      )
JEROME CLAVEL,                        )
                                      )
               Defendant.             )


            DEFENDANT JEROME CLAVEL’S RESPONSE TO PLAINTIFF
                  ABBOTT LABORATORIES’ REQEUST FOR
                 A TEMPORARY RESTRAINING ORDER (TRO)


                                          INTRODUCTION

       Defendant Jerome Clavel (Defendant or Clavel), represented by Abrahamson Vorachek &

Rdzanek, hereby requests that Plaintiff Abbott Laboratories’ (hereafter Abbott) motion for the

temporary restraining order (TRO) under FRCP 65 (b) be denied because he has not sought to

disclose their confidential information and trade secrets to his new employer Bio-Rad. To the

contrary, he took pains to avoid. any such event from occurring.

       While employed by Abbott as Vice President of Global Marketing, Mr. Clavel’s job was

primarily focused on point-of-care delivery outside of the United States, where delivery is often

outside of the main delivery locations common in the United States. (See Declaration of Defendant

Jerome Clavel, attached hereto as Exhibit A, ¶3.) He worked hard at his job, working weekends

and long and late hours regularly, in addition to being required to work every day of his vacations

(Id. ¶4). Unfortunately, this demanding workload was made even more difficult by an abusive

work environment. (Id.) This eventually began to affect his health. (Id.) By the second year of his
     Case: 1:20-cv-06466 Document #: 18 Filed: 11/02/20 Page 2 of 7 PageID #:288




employment, he made the decision that he had to leave this environment due to his health, but he

was concerned for the financial impact upon his family as he had received a sign-on bonus with a

repayment clause, and he had worked most of the year and would normally receive an annual

bonus. (Id. ¶7) He raised his harassing work environment and the impact on his health as well as

his concerns about the financial impact of leaving with Abbott’s HR, and was assured that Abbott

did not enforce its repayment clauses, and that a bonus was likely given that he had worked most

of the year. (Id.)

        Even though Mr. Clavel needed to leave Abbott, he took pains to ensure that Abbott’s

confidential and trade secrets were protected and that nothing would transfer through him to Bio-

Rad. He checked Abbott’s internal lists, and Bio-Rad was not named as a competitor. (Id. ¶12)

When he interviewed with Bio-Rad, he proactively provided them a copy of his Employment

Agreement. He was assured that there was no problem and that he would not be asked to work in

any area that he had worked on while at Abbott. Id. He, however, went further and asked that Bio-

Rad insert in his job offer letter an assurance that any area would be sealed off if later discovered.

Id. Bio-Rad amended the offer letter to assure Mr. Clavel that Bio-Rad, too, was committed to not

overlapping with Abbott and were interested in protecting Abbott’s trade secrets and confidential

materials.

                                           ARGUMENT

        1.       TROS are not favored and, in this case, should not be granted.

        A temporary restraining order (“TRO”) is an equitable remedy that is issued in exceptional

        and emergency circumstances when necessary to preserve the status quo and when such

        circumstances are not present are not favored by the courts. Illusions Too Reality, LLC v.

        City of Harvey, No. 02 C 7272, 2003 WL 260335 at *5 (N.D. Ill. Feb. 4, 2003) (TRO is an



                                                  2
    Case: 1:20-cv-06466 Document #: 18 Filed: 11/02/20 Page 3 of 7 PageID #:289




       emergency remedy issued to maintain the status quo.). Here, the TRO is unnecessary as

       Mr. Clavel’s new employer has agreed to postpone his start date until this matter has been

       resolved.

       2.       Abbott is not likely to succeed on its claims.

       As can be seen above, Mr. Clavel, did not cavalierly seek to obtain any new place of

employment despite suffering an impact on his well-being from an abusive work environment by

his supervisor. He took pains to obtain assurances that any place of employment that he would

move to was as committed to sealing off Abbott’s confidential and trade secret information from

being transmitted to Bio-Rad. Thus, he checked Abbott’s list, and he asked his new employer to

review his restrictions and assure him there were no problems. He asked that they add to the job

offer letter a commitment to be proactive even after joining them to protect Abbott’s confidential

information and trade secrets. And after being made aware of this lawsuit where Abbott was

concerned, Mr. Clavel took the additional step, at a financial cost to him, to deferring his start date

with Bio-Rad so as assure Abbott and the court that there is no intent to take anything from Abbott

and transferring it to Bio-Rad. (Id. ¶15)

       A.      The Courts Look with Disfavor on Restraints of Trade.

               Restricted covenants are not favored, especially if they over broadly restrict the

       individual’s right to employment beyond what is necessary to protect Abbott’s legitimate

       proprietary interests. Eichmann v. National Hospital & Health Care Services Inc, 308 Ill.

       App. 3d 337, 345 (1st Dist. 1999) (“Courts uphold only those noncompetition agreements

       which protect the employer’s legitimate proprietary interests and not shoe whose effect is

       to prevent competition per se.”) Here, Abbott is restricting Mr. Clavel from employment

       in “each country Abbot conducts business” with any Competing Business while



                                                  3
Case: 1:20-cv-06466 Document #: 18 Filed: 11/02/20 Page 4 of 7 PageID #:290




   performing “the same or similar function or purpose” to any service he provided to Abbott

   during his employment or if it would result in the use of Confidential Information.

   Meaning his new position would not need him to use Confidential Information in order to

   be prohibited. He will be working in a new division and his new employer has agreed to

   restrict his work from anything he did at Abbott. He restricted covenant is overbroad and

   should be excised. It should not be used to shore up any TRO and used to prevent him

   from working for Bio-Rad.

   B.      Abbott presents no Evidence that Defendant Clavel is Taking Trade Secrets.

   Abbott’s request for the drastic remedy of a TRO is grounded only on assumptions and

mischaracterizations, and therefore its motion should not be granted.

        1. Abbott begins by trying to characterize Mr. Clavel as a liar. This is not true. As

   can be seen from Mr. Clavel’s affidavit at no time did Mr. Clavel lie to Abbott. He had

   not signed the job offer when he spoke with the HR Director and told her that he had not

   signed an employment agreement. (Id. ¶8) It was not signed until later that day. (Id. ¶19)

   He did respond truthfully to other requests about whether he was still interviewing, because

   he was and continues to interview. (Id. ¶¶ 8-11)

        2. Forwarding of Abbott’s documents to his personal Gmail account while an Abbott

   employee does not demonstrate any intent to take those documents months later to Bio-

   Rad. It is not uncommon for employees to have work and personal documents on their

   work and person email sites. Mr. Clavel did forward Abbott information, and sometimes

   his employees sent information to his personal Gmail account (Id. ¶16), but this was done

   to assist in his ability to perform his employment for Abbott. (Id.) There is no evidence




                                            4
Case: 1:20-cv-06466 Document #: 18 Filed: 11/02/20 Page 5 of 7 PageID #:291




  presented by Abbott that he did this in order to take that information, months later, after he

  decided to look for a new job.

     3. Attaching USB devices to his computer is not deceptive.              Although Abbott

  describes the attachment of USBs to a computer as nefarious, as is clear form Mr. Clavel’s

  affidavit employees often attach USBs to his computer. In fact the very listing of some of

  the USBs attached to his computer demonstrate that this argument is mere suspicion and

  nothing more. Mr. Clavel recites that he did attach numerous USBs to his A computer

  including his Garmin sports watch, his supervisor’s projector, and other employee

  computers. Again, Abbott does not demonstrate in any way that these were done with the

  intent to take A documents. It is true that Mr. Clavel attached USB storage devices to his

  computer. (¶18) As with any employee, when departing he needed to obtain his personal

  documents. It is also clear, however, that as Mr. Clavel avers, that he did his best to delete

  all Abbott substantive documents from his computer and personal email before his

  employment with Abbott ended. (Id.)

     4. Mr. Clavel truthfully recently identified only three documents that were missed on

  that prior review. (Id. ¶21.) But, at counsel’s instruction, he has not deleted them.

  However, those documents were not sent to his computer by Mr. Clavel or they contain

  outdated information. (Id. ¶21.) These will be deleted once there is no risk of Abbott

  arguing that he attempted to damage the records.

     5. Clavel’s written notification to Abbott of his new employer on October 28, 2020 is

  not evidence of deception. Although Mr. Clavel told Abbott before October 28 that he was

  going to Bio-Rad, he also notified them in writing that on October 28, 2020 of his new

  employer. Far from being evidence of deception, this demonstrates Mr. Clavel’s adherence



                                            5
   Case: 1:20-cv-06466 Document #: 18 Filed: 11/02/20 Page 6 of 7 PageID #:292




      to his contractual requirements. As A well knows, the contract it drafted required that Mr.

      Clavel inform Abbott in writing of his new employer. However, Abbott’s contract, does

      not specify when that notice to is to be provided. If anything, the written notice to Abbott

      demonstrates that again Mr. Clavel abided by the requirements of Abbott.

           6. Failure to give passwords is not evidence of deception. The complete conversation

      again demonstrates wanting to protect Abbott’s documents. Mr. Clavel did not receive a

      formal request for the passwords until his exit interview, after which he immediately

      provided them to Abbott HR. (Id. ¶24.)

      In short, none of the innocuous facts that Abbott has assembled here suggest that Mr. Clavel

   sought to or indeed gave any confidential or trade secrets to Bio-Rad. To the contrary, the

   record demonstrates that Mr. Clavel tried repeatedly to be sure that he did not transfer any

   confidential or trade secrets to Bio-Rad.

      3.       Defendant Clavel is the Only Party to Suffer Irreparable Harm if Relief is

Granted.

      Abbott’s assertion that it will suffer irreparable harm collapse when viewed against the

   backdrop of all the facts. Facts that demonstrate that far from being a scheming deceptive

   employee, Mr. Clavel took pains to ensure the sanctity of Abbott’s confidential information

   when he sought new employment. Abbott’s suspicions that its many secrets will be shared is

   just not based on what has occurred here.

      On the other hand, Abbott had already imposed harm and will continue to impose harm on

   Mr. Clavel. The very act of filing a TRO, public document, that Mr. Clavel sought to take

   from Abbott its confidential information has besmirched Mr. Clavel for all future employees

   and damaged his reputation. Forever, there is now a record that Mr. Clavel was viewed with



                                               6
Case: 1:20-cv-06466 Document #: 18 Filed: 11/02/20 Page 7 of 7 PageID #:293




suspicion. Given that Mr. Clavel has deferred his employment with BR it is unclear if Abbott’s

action will also destroy his employment opportunity with Bio-Rad. Although Bio-Rad’s

counsel has reached out to Abbott’s counsel to work out any limitations to ensure the sanctity

of A’s confidential and trade secrets, as it has with all other Abbott employees they have hired,

Abbott has not returned that call.

   We implore the court not to compound the harm done to Mr. Clavel by granted the

exceptional remedy of a TRO and further creating a record to harm Mr. Clavel for the

remainder of his working life.

                                        CONCLUSION

   For the foregoing reason, Clavel respectfully request that the Court deny Abbott’s motion

for a temporary restraining order and any other relief requested by the Court.




                                     ___/s/Darlene Vorachek___________________________
                                     Darlene A. Vorachek
                                     Caroline E. Rdzanek
                                     Terrill A. Wilkins
                                     ABRAHAMSON VORACHEK & RDZANEK
                                     120 N. LaSalle Street, Suite 1050
                                     Chicago, IL 60602
                                     (312) 263-2698


Dated:     November 2, 2020




                                             7
